Per Curiam.

In this divorce case here appealed on ques-*226lions of law, the appellant assigns two grounds of error:
“1. That the trial court abused its discretion in awarding custody of the two minor children to the plaintiff.
“2. That the court abused its discretion in the award of alimony made to the plaintiff.”
Upon a very careful reading of the bill of exceptions, we find a wide disparity between the testimony of witnesses, so much so that there are definitely disputed questions of fact, by reason whereof, we cannot find that the judgment of the trial court is contrary to the manifest weight of the evidence or constitutes an abuse of discretion.
The allowance of alimony to plaintiff and for support of the minor children is very moderate in view of the fact that for the greater part of her married life the plaintiff contributed from fourteen to sixteen hours per day of her time and effort to the business of the defendant. The record shows that she was an important factor in building defendant’s business from a failing financial condition to a highly prosperous enterprise with solid assets and a very substantial annual income.
As to the order fixing the custody of the minor children, the law of Ohio is well established.
In Trickey v. Trickey, 158 Ohio St., 9, decided by the Supreme Court June 4, 1952, the court held, as appears by the second syllabus:
“On appeal on questions of law only from an order fixing the custody of a minor child, the Court of Appeals may not substitute its judgment for that of the trial court as to what order of custody would be for the best interest of the child.”
This proposition of law is repeated and emphasized in In re Tilton, 161 Ohio St., 571, decided by the Supreme Court June 9, 1954. To the same effect, see also: In re Small, 114 Ohio App., 248, Lucas v. Lucas, 114 Ohio App., 474, Harper v. Harper, 98 Ohio App., 359, Shalosky v. Shalosky, 70 Ohio Law Abs., 394.
In 18 Ohio Jurisprudence (2d), 116, Chapter 166, Appellate Review, it is stated:
“The discretion vested in a trial court as to the custody and control of children will not be disturbed on review unless *227there has been a serious error or an abuse of discretion, * * *." (Citing many cases.)
In view of the state of the record and applicable principles of law, we conclude that the judgment of the Court of Common Pleas must be affirmed.
Journal entry to be prepared accordingly. Exceptions allowed.
Kxivachy, P. J., Skeel and Hurd, JJ., concur.